Appellant was indicted for theft and burglary in the same indictment by separate counts. This was entirely proper under authorities too numerous to mention. He was convicted of theft of property of the value of more than fifty dollars and given five years in the penitentiary, which was perfectly legal. If any matter of procedure was not correctly followed, appellant had his adequate and regular remedy by appeal to this court. This right he chose not to exercise. The writ of habeas corpus in this case should have been denied. Having been granted and the facts heard, appellant was properly remanded.
The judgment will be affirmed.
Affirmed.